Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 7-16, 26, 43-45  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation "”the at least two electrodes " and “the charge density” in lines 6and 10 and at line 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 is indefinite for not activating the (optionally) will not enable the preamble to be completed.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 7-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
It is suggested that applicant amend:
Claim 2, at line 2 to “first electrode adapted to be positioned” 
	Claim 2, at line 3 to  “and adapted to be arranged”
Claims 7-10, at line 2 of each of the claims  to “signal is adapted to be applied”
	Claim 11, at line 2 to “signal is adapted to be applied”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-16, 26-28, 37, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll 6,937,896 in view of Whitehurst et al US 2004/0162590 and further in view of Ungar et al US 4,649,936 and further in view of Cook et al US 2014/0135886
	For claims 1, 37 and 43, Kroll teaches a system and method for reversibly modulating the neural activity of a cardiac related nerve (see figure 4, left side, figure 7,  figure 9  and column 21 lines 20-32. While showing the electrode members it is apparent that applicant of direct stimulation to the to these plexus regions of the sympathetic ganglion chain will increase contractility to the heart and provide an increase in inotropic effect (fig.9) with a positive response as that is desired in Kroll. However, Applicant desires a decrease in intropic effect in the claims.. However, as noted in Whitehurst, at times it is desirable to block the sympathetic chain and thus provide an inhibitory stimulation , particularly when dealing with angina. The result is a decrease in inotropic effect. Furthermore, Ungar shows an  electrode arrangement with two interfacing electrodes for blocking orthodromic signals (i.e. those types of motor signals from the spinal cord) using antidromic signals (away from the heart). It would have been obvious at the time of Applicant’s effective filing date to have modified Kroll in view of Whitehurst to produce a decrease in inotropic effect by blocking the sympathetic nerves. Finally, it would be inherent or obvious to include a charge density threshold limit on the Ungar device (if not inherent) so as not to destroy the nerve tissue. 
Claims 2-3 are intended but Ungar shows the orientation  and size differential.
Claims 7-11 are intended use but are taught by at least Kroll and Whitehurst.
Claim 12-16, is taught by Ungar at column 4 lines 14 to column 5 lines 40.
Claims 26 and 28 are arbitrary values and appear to be satisfied by Ungar.
Claims 44-45 are stated as intended use and would appear to be inherent outcomes when using the Ungar device as proposed.

Claim(s) 1-4, 7-16, 26,and 27 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ungar et al US 4,649,936. Ungar has all of the structure necessary in claim 1 including 2 interfacing electrode and the ability to direct signals away from the heart (antidromic) Ungar does not discuss a charge density threshold but is concerned with damaging the tissue and thus inherently is programmed with a signal strength under that threshold. If not, it would have been obvious to do so.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792